Citation Nr: 1011176	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and if so, whether the 
claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied reopening of a 
previously-denied claim for service connection for PTSD.

The Veteran testified at a hearing before an RO Decision 
Review Officer in April 2006.  A transcript of the proceeding 
is of record.


FINDINGS OF FACT

1.  Reopening of a claim for service connection for PTSD was 
denied in an October 2002 unappealed decision of the Board.

2.  The evidence added to the record since the prior Board 
decision includes evidence that is not duplicative or 
redundant of the evidence previously of record and is 
sufficient to establish a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for PTSD was denied in an 
August 1999 unappealed rating decision because evidence 
corroborating the Veteran's alleged stressors was not of 
record.  Subsequently, entitlement to reopening of a claim 
for service connection for PTSD was denied in an unappealed 
Board decision issued in October 2002 because new and 
material evidence had not been presented.  

Generally, a claim which has been denied in an unappealed 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104(b) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The evidence of record at the time of the October 2002 
decision included service treatment records (STRs); service 
personnel records (SPRs); a PTSD questionnaire submitted in 
January 1999; a VA PTSD examination report dated in April 
1999 showing a diagnosis of PTSD; a transcript of the 
Veteran's testimony before an RO decision review officer 
(DRO) in October 2001 in which he described his in-service 
experiences and how he felt they were the cause of his PTSD; 
VA outpatient treatment records (OPT) showing a continued 
diagnosis of PTSD and diagnoses of other psychiatric 
disabilities to include dysthymic disorder and anxiety 
disorder not otherwise specified (NOS); and correspondence 
from the Veteran and his representative generally asserting 
service connection for PTSD was warranted.  

The Veteran submitted the instant request to reopen the claim 
in May 2005.

The evidence associated with the claims files since the 
October 2002 Board decision includes a "buddy" statement 
submitted in May 2005 that attested to the Veteran's 
recounting of a fellow soldier's allergic reaction to a 
penicillin shot; a lay statement from his wife submitted in 
August 2005 in which she attested to his changed demeanor 
after returning from service; a "buddy" statement submitted 
in January 2006 in which it was again attested that the 
Veteran recounted how a fellow soldier had an allergic 
reaction to a penicillin shot while in service; the Veteran's 
testimony presented before an RO Decision Review Officer in 
April 2006 in which he generally described his experiences in 
service, to include the aforementioned penicillin incident, 
and how he felt this experience related to his PTSD; and 
correspondence to VA from the Veteran and his representative, 
to include an informal hearing presentation submitted in 
February 2010, asserting that service connection for PTSD is 
warranted.

The Board finds that the lay "buddy" statements are not 
cumulative or redundant of the evidence previously of record.  
Further, the statements are "material" in that they relate to 
unestablished facts, the occurrence of in-service stressors, 
necessary to support the claim and are sufficient to 
establish a reasonable possibility of substantiating the 
claim. 

Accordingly, reopening of the claim is in order.




ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for PTSD is granted. 


REMAND

In light of the Board's foregoing decision granting reopening 
of the Veteran's claim, the originating agency must 
adjudicate the claim on a de novo basis.  

The Board also notes that in Clemons v. Shinseki, 23 Vet. 
App. 1 (2009), the U. S. Court of Appeals for Veterans Claims 
held that an appellant's claim for service connection for 
PTSD should have been construed more broadly by VA as a claim 
for service connection for any mental disability.  The Court 
noted that the claimant was not competent to diagnose a 
particular psychiatric disability, such as PTSD, but that he 
was competent to describe his mental symptoms.  Id. at 4-5, 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Court 
also noted that the evidence submitted in support of the 
claim showed that the appellant had been diagnosed with 
psychiatric disabilities other than PTSD and that these 
disabilities arose "from the same symptoms for which he was 
seeking benefits."  Id. at 9.  The Court held that, in 
construing a claim, the Board must consider any disability, 
"that may reasonably be encompassed by several factors 
including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
the claim."  Id. at 5.  

In the case at hand, the record reflects that the Veteran has 
been diagnosed with PTSD and other psychiatric disorders.  In 
accordance with Clemons, the Board has concluded that the 
Veteran is seeking service connection for psychiatric 
disability, variously diagnosed.  The RO has not addressed 
whether service connection is warranted for any psychiatric 
disability other than PTSD.  

Although the medical evidence of record shows that the 
Veteran has been diagnosed with various acquired psychiatric 
disorders, to include PTSD, and he was afforded a VA 
examination in April 1999 for PTSD, there is no medical 
opinion specifically addressing whether he has PTSD due to 
the verified stressor discussed above or addressing the 
etiology of any other psychiatric disorders that the Veteran 
might have.  In the Board's opinion, such an opinion is 
required to comply with VA's duty to assist the Veteran in 
the development of the facts pertinent to this claim.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to post-service treatment or 
examination of the Veteran for any 
psychiatric disorders.

2.  Then, the Veteran should be afforded 
a VA examination by a psychiatrist or a 
psychologist.  The claims folders must be 
made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.

Based upon the review of the claims 
folders and the examination results, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the Veteran has PTSD as 
a result of the incident in which the 
Veteran injected a soldier with 
penicillin and the soldier experienced a 
bad reaction to the injection.  If the 
examiner responds in the affirmative, he 
or she should set forth the elements 
supporting the diagnosis.  If the 
examiner responds in the negative, he or 
she should explain why the Veteran does 
not meet the diagnostic criteria for PTSD 
based on the verified stressor.

With respect to each additional acquired 
psychiatric disorder diagnosed on the 
current examination or present during the 
pendency of this claim (May 2005 to the 
present), the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to the 
Veteran's active service or was caused or 
permanently worsened by his PTSD.

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the Veteran's claim based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


